Citation Nr: 1505690	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  12-35 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a left knee disability, claimed as secondary to the service-connected right ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1985 to June 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) contains documents that are either duplicative of the evidence of record or are not pertinent to the present appeal with the exception of the November 2014 Appellate Brief.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The May 2012 VA examiner reviewed the Veteran's claims folder, but indicated he did not review the private medical records that were forwarded to the RO.  The VA examiner concluded that he was unable to identify any pathophysiologic or anatomic disease involving the left knee. 

The Veteran's service treatment records (STR) show reports of knee pain. In June 2012, a private doctor wrote that the Veteran had noticed increased pain in his left knee and that he suspected there was osteoarthritis attributable to the Veteran's service-connected left ankle disability.  In October 2012, Dr. H. wrote again that the prognosis for both the knee and ankle was fair to poor.  Given the VA examiner's admission that he did not review the Veteran's private medical records, the Board finds that the 2012 VA examination is inadequate.  Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After the completion of #1 above, schedule the Veteran for a VA examination to determine the nature and etiology of his left knee disability.  The examiner must be given full access to the Veteran's complete VA claims file for review, or in the alternative, the pertinent documents must be printed for the VA examiner to review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, was reviewed in connection with this examination.  

Thereafter, the examiner must address the following:

a. The VA examiner is asked to opine whether the Veteran's left knee disability was incurred in service or is due to any disease or injury in service.  The examiner is asked to review the November 1988 report of in-service left knee pain, and the February 1989 Report of Medical History as well as the private medical reports and the Veteran's statements.

b. If the VA examiner finds that the Veteran's left knee disability was incurred in active service, then he or she is asked to opine whether the Veteran's left knee disability was caused or aggravated beyond its natural progression by the service-connected left ankle disability.

The examiner must provide an explanation based on the specific facts of all the evidence in the case to include private medical records and the Veteran's statements and relevant medical principles for any opinion expressed to include without resort to speculation.

3.  After completing the development above, readjudicate the claim on appeal in light of all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




